                   Case 1:20-cr-00440-JGK Document 93 Filed 08/10/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                           20-cr-440-2 (JGK)
                      - against -
                                                           ORDER
IVAN MAGIDOV ,

                                    Defendant.


JOHN G. KOELTL, District Judge:

     Counsel for the Government and Magidov should appear for a

telephone conference on August 12 , 2021 at noon . Counsel for any

other interested party may also attend .

SO ORDERED.

Dated:               New York, New York
                     August 10, 2021



                                                   United States District Judge




   USDC SONY
   DOCUME:NT
   ,- :.E CTRO:~:CALLY Fili:: '.)
         -. J.i
         - • 1'T
